Detailed Action
This is the final office action for US application number 16/961,654. Claims are evaluated as filed on August 5, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cianfrani, Kaufmann, Rolfe, and Daly teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Cianfrani does not disclose the clamping slot or pad or related limitations of claim 1 (Remarks p. 7-9), Examiner notes that such has not been asserted and is therefore moot.
With regards to Applicant’s argument that Kaufmann discloses a clamping slot on a sidewall of the screw head and not the upper surface as claimed (Remarks p. 9-10), Examiner notes that, as shown in Kaufmann Figs. 6 and 7, the clamping slot is in the upper surface of the screw head as claimed. That is, if the slot were not in the upper surface of the screw head, the slot would not be visible in the top/upper surface view of Fig. 6. In the interest of clarity, Examiner has provided a portion of Fig. 7 below with the corresponding claim elements labeled immediately below. 

    PNG
    media_image1.png
    459
    955
    media_image1.png
    Greyscale

Enlarged portion of Kaufmann Fig. 7
With regards to Applicant’s argument that the position relationship between the slots and screw head of Kaufmann is different from that of the Application and the function is different as well and thus the slots of Kaufmann do not correspond to the slot provided on the upper surface of the Application (Remarks p. 10), Examiner notes that, while the ‘position relationship between the slots and screw head’ disclosed may differ from that of Kaufmann, such differences have not been claimed. Instead, as detailed above and below, the invention of Cianfrani as modified by the identified teachings of Kaufmann read on the claimed invention.
With regards to Applicant’s argument that because Rolfe does not disclose the fixed seat, then Rolfe does not disclose the pad provided on an outer wall surface of the fixed seat (Remarks p. 10-11), Examiner notes that, as detailed below, on page 17 of the non-final office action dated May 9, 2022, and in Applicant’s remarks in the preceding sentence and the preceding paragraph, Rolfe discloses a porous washer with a bearing surface (Figs. 20A and 20B, ¶201). Rolfe shows in Figs. 20A and 20B that such provides a fixed seat for bolt 2020.  Accordingly, Rolfe discloses a fixed seat shown with the bolt 2020 seated therein in Figs. 20A and 20B as well as a pad on the outer surface of the seat as shown on the outer surface of 2010 in Figs. 20A and 20B and disclosed as a bearing surface in ¶201 as claimed.
With regards to Applicant’s argument that Rolfe does not disclose that the pad and fixed seat are formed integrally through 3D printing (Remarks p. 11), Examiner notes that a method of manufacturing comprising 3D printing has not been claimed and thus has not been considered. Instead, claim 1 is drawn to a product that is formed integrally through 3D printing in lines 27-28. As noted below and on p. 16 of the non-final office action dated May 9, 2022, this is a product by process limitation. In accordance with MPEP 2113, once a product appearing substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. As no unobvious difference has been identified, the rejection stands.
With regards to Applicant’s argument that as retaining member 27 of Daly is disposed above the bone screw 200, such does not correspond to the fixed seat of the application as the head 22 corresponds to the fixed seat of the application and Daly does not disclose the pad on the outer surface of the fixed seat (Remarks p. 11-12), Examiner notes that the interpretation that appears to be argued is not the interpretation provided below or in the rejection of p. 16-17 of the non-final office action dated May 9, 2022 and, thus, appears to be moot. That is, the apparent argument that retaining member 27 of Daly does not correspond to the fixed seat and head 22 corresponds to the fixed seat is contrary to the BRI provided below or in the rejection of p. 16-17 of the non-final office action dated May 9, 2022. The only apparent difference provided by applicant is that retaining member 27 is positioned above bone screw 20; however, such appears to be irrelevant to the teaching. As detailed below and p. 16-17 of the non-final office action dated May 9, 2022, Daly teaches that 27 is a fixed seat as shown in Figs. 2A-2D to provide a fixed seat for R via the upper surfaces of 27 as shown in Fig. 2B as well as constraining the position of the bone screw 26 via the lower surface of 27 as shown in Fig. 2B. Thus, 27 is appropriately interpreted as a fixed seat. As element 22 is shown in Fig. 2C to be positioned between the fixed seat 27 and the bone, such is appropriately considered a pad. Accordingly, the invention of Cianfrani as modified by the teachings of Kaufmann, Rolfe, and Daly discloses the argued fixed seat (Cianfrani 16) comprising a pad (Rolfe 2010) with a taper portion (Cianfrani 36s; Daly 28s) that passes through the pad (Daly Fig. 2D) as claimed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim(s) 1, 3-7, and 10 is/are objected to because of the following informalities:
Claim 1 line 1 should read “An orthopedic 
Claim 1 line 4 should read “wherein[[,]] the seat body is provided”.
Claim 1 line 22 should read “the orthopedic
Claim 1 line 25 should read “the orthopedic
Claim 3-7 and 10 line 1 should read “The orthopedic .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-7, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “a part of the screw body” in line 11 and 14 and the further definition of such as comprising the screw head in line 21. Similarly, claim(s) 1 is/are unclear with regards to “another part of the screw body” in line 13 and the further definition of such as comprising the screw shaft in line 21. Examiner is interpreting “a part of the screw body” in line 11 and 14 as referring to the screw head and “another part of the screw body” in line 13 as referring to the screw shaft, and suggests amending to clarify.
Claim(s) 1 is/are unclear with regards to an outer wall surface of the fixed seat in lines 25-26 and if such is intended to refer to or be in addition to the outer wall surface of the seat body of the fixe seat of line 9. Examiner is interpreting this as referring to, and suggests amending as, “[[an]]the outer wall surface of the fixed seat”.
Claim(s) 3 recites/recite the limitation "the screw cap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the screw [[cap]]head”.
Claim(s) 10 recites/recite the limitation "the screw cap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the screw [[cap]]head”.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cianfrani et al. (US 2009/0192551, hereinafter “Cianfrani”) in view of Kaufmann et al. (US 2015/0366595, hereinafter “Kaufmann”), Rolfe et al. (US 2005/0112397, hereinafter “Rolfe”) and Daly et al. (US 2013/0338715, hereinafter “Daly”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.

As to claims 1, 3-7, and 10, Cianfrani discloses an orthopedic screw (Figs. 1-11) capable of use for implanting into a bone (Figs. 10 and 11), the orthopedic screw comprising: a fixed seat (16, Figs. 1, 2, and 7-9), the fixed seat comprising a seat body (16, Figs. 1, 2, and 7-9), a deformable tab (portions of 37 between adjacent slits 34, Figs. 8 and 9), and a taper portion (36s), wherein the seat body is provided with a limiting cavity (space within 16 as shown in Fig. 8, Fig. 8), a top opening (upper opening of 16 as shown in Fig. 8, Fig. 8) and a bottom opening (lower opening of 16 as shown in Fig. 8, Fig. 8) communicating with the limiting cavity (Fig. 8), the deformable tab is provided on an inner wall surface of the seat body (Figs. 8 and 9) and protrudes toward a center line of the limiting cavity (Figs. 8 and 9), the deformable tab is provided at the top opening (Figs. 8 and 9), and the taper portion is provided on an outer wall surface of the seat body (Figs. 7-9); and a screw body (14, 12) being detachably mounted on the fixed seat (Figs. 1, 2, and 9-11), the screw body being capable of threading into the bone in a rotating mode (Figs. 1, 2, and 9-11, ¶s 22, 23, 27, and 28), a part of the screw body (head 28) being limited in the limiting cavity by the inner wall surface of the seat body and the deformable tab (Fig. 9, ¶s 34 and 35), another part of the screw body (20, 24, portion of 14 to the left of the head 28 as shown in Figs. 5 and 6, Figs. 1-6) capable of threading into the bone after passing through the bottom opening (Figs. 10 and 11, ¶24), and the part of the screw body provided in the limiting cavity abutting against the inner wall surface of the seat body (Fig. 9) so that the taper portion is capable of inserting into the bone (Figs. 10 and 11, ¶s 30-32) capable of accordingly preventing the screw body from dropping out of the bone (¶s 31 and 32); the screw body comprises a screw tip (24, left portion of 20 as shown in Fig. 4, Fig. ), a screw shaft (20, portion of 14 to the left of the head 28 as shown in Figs. 5 and 6, Figs. 1-6) and a screw head (28) connected in sequence (Figs. 1-6 and 9-11), the screw tip or the screw shaft provided with a threaded structure (20), the screw tip and the screw shaft capable of threading into the bone through the threaded structure (Figs. 1, 2, and 9-11, ¶s 22, 23, 27, and 2), the part of the screw body comprising the screw head (as defined), the another part comprising the screw shaft (as defined), the deformable tab provided above an upper surface of the screw head (shown on the left side of Fig. 9). As to claim 3, Cianfrani discloses that a surface of the inner wall surface of the seat body (Figs. 8 and 9) and a surface of an outer surface of the screw head (Figs. 5 and 6) are curved surfaces fitting with each other compatibly (Fig. 9, ¶s 29 and 30). As to claim 4, Cianfrani discloses that the inner wall surface of the seat body and the outer surface of the screw head each comprise spherical surfaces (Fig. 9, ¶s 29 and 30). As to claim 5, Cianfrani discloses that the taper portion extends along an axial direction of the seat body (Fig. 7, ¶s 32); or the taper portion inclines toward a side opposite to a direction in which the threaded structure is rotated into an inside of the bone (Fig. 7, ¶s 32). As to claim 6, Cianfrani discloses that the taper portion comprises a plurality of taper portions (Figs. 1, 2, and 7-9, ¶s 31 and 32), and the plurality of taper portions are provided around a circumferential direction of the seat body at intervals (Figs. 1, 2, and 7-9). As to claim 7, Cianfrani discloses that the deformable tab is capable of elastically deforming (Fig. 9, ¶s 30, 34, and 35), the deformable tab comprising a plurality of elastic tabs (Figs. 8 and 9), and the plurality of elastic tabs are provided around a circumferential direction of the top opening at intervals (Figs. 2, 8, and 9). As to claim 10, Cianfrani discloses a screwing bore (recesses of ¶27 and 19) provided on the upper surface of the screw head (Fig. 9).
Cianfrani is silent to a clamping slot provided on the upper surface of the screw head, and the clamping slot is connected with the deformable tab compatibly in a clamping mode. Cianfrani is silent to a pad provided on the outer wall surface of the fixed seat, the taper portion passes through the pad, and an interior of the pad is provided with a plurality of micropore structures; the pad and the fixed seat are formed integrally through 3D printing. 
Kaufmann teaches as similar orthopedic screw (Figs. 1-16) comprising: a fixed seat (125, Figs. 1-11 and 14-16), the fixed seat comprising a seat body (125, Figs. 1-11 and 14-16) and a deformable tab (120, 122), wherein the seat body is provided with a cavity (Figs. 14-16), a top opening (Figs. 14-16) and a bottom opening (Figs. 14-16) communicating with the cavity (Figs. 14-16), the deformable tab is provided on an inner wall surface of the seat body (Figs. 14-16) and protrudes toward a centerline of the cavity (Figs. 14-16), the deformable tab is provided at the top opening (Figs. 14-16); and a screw body (132) being detachably mounted on the fixed seat (Figs. 6 and 7), the screw body being capable of threading into the bone in a rotating mode (due to thread shown on the shaft in Fig. 7), a part of the screw body (upper portion of 132 as shown in Fig. 7) being limited in the cavity by the inner wall surface of the seat body and the deformable tab (Figs. 6 and 7), another part of the screw body (lower portion of 132 as shown in Fig. 7) capable of threading into the bone after passing through the bottom opening (due to thread shown on the shaft in Fig. 7), wherein the screw body comprises a screw shaft (lower portion of 132 as shown in Fig. 7) and a screw head (upper portion of 132 as shown in Fig. 7) connected in sequence, the screw shaft provided with a threaded structure (Fig. 7), the screw shaft capable of threading into the bone through the threaded structure (due to thread shown on the shaft in Fig. 7), the part of the screw body comprising the screw head (as defined), the another part comprising the screw shaft (as defined); wherein the orthopedic screw comprises a clamping slot (slots between adjacent teeth 137, 38, 139, etc.) provided on an upper surface of the screw head (Figs. 6 and 7), and the clamping slot is connected with the deformable tab compatibly in a clamping mode (Figs. 6 and 7), the deformable tab provided above the clamping slot (Fig. 7). As to claim 10, Kaufmann teaches that the orthopedic screw comprises a screwing bore (shown in Figs. 6 and 7 having a torx-style shape) provided on the upper surface of the screw head (Figs. 6 and 7)
Rolfe teaches a similar orthopedic screw (2000, Figs. 20A and 20B, ¶201) comprising: a fixed seat (porous washer of ¶201); and a screw body (2020); wherein the orthopedic screw further comprises a pad (2010), the pad is provided on an outer wall surface of the fixed seat (Figs. 20A and 20B, ¶201), and an interior of the pad (Figs. 20A and 20B, ¶201) is provided with a plurality of micropore structures (Figs. 20A and 20B, ¶201); that the pad and the fixed seat are formed integrally through 3D printing (Figs. 20A and 20B).
Daly teaches a similar orthopedic screw (20, Figs. 2A-2D) comprising: a fixed seat (27, Figs. 2A-2D), the fixed seat comprising a seat body (27, Fig. 2B) and a taper portion (28s, ¶42); and a screw body (26, Fig. 2A), wherein the orthopedic screw further comprises a pad (22), the pad is provided on an outer wall surface of the fixed seat (Figs. 2A-2D), the taper portion passes through the pad (Figs. 2C and 2D).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the screw as disclosed by Cianfrani to modify the deformable tabs to connect with clamping slots in a clamping mode as taught by Kaufmann in order to allow the screw body to rotate in one direction (Kaufmann ¶16) and prevent the screw from backing out axially away from patient bone in which it is implanted (Kaufmann ¶16). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the screw as disclosed by Cianfrani by adding a pad to the fixed seat as taught by Rolfe in order to mimic one or more cell structures of the host material (Rolfe ¶62) and promote tissue ingrowth (Rolfe ¶62) to facilitate securement to bone (Rolfe ¶204). In forming the combination, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify that the taper portion as disclosed by Cianfrani passes through the pad as taught by Daly in order for the taper portion to engage bone (Daly ¶43, Cianfrani ¶s 30-32) to help minimize the potential for screw or compression member back-out (Cianfrani ¶31). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775